DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1-39 are pending.
A Terminal Disclaimer has been filed to address the double patenting issue of the Non-Final Office action of 01/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bose et al (US 20070198863) in view of Sutardja (US 20070094444), Funk et al. (US 2005002908), Mathuna et al. (US 2002/0116562),  Belschner et al (US 20030093727) and Mericas (US 20070294054).
Regarding claim 1, Bose teaches
A processor comprising: 
a plurality of cores including a first core (Fig. 1 (112-1)) of a first core type and a second core (Fig. 1 (112-1)) of a second core type, wherein the first core and second core are able to operate concurrently at different frequencies in different power states; (Fig. 3 (311), [0063], “the state 311 assigns a lower power mode for a core if the power budget assigned to the core is insufficient and increases to higher power modes if the cores are exceeding the power budget, such that the sum of power usage for all components fits into the overall power budget.” And [0075], “based on the power budget and power mode received through connections 523 and 524, the Local PMCU Controller 512 performs local optimizations to fit actual core power usage to that specified by the power budget, and operate in the voltage and frequency specified by the power mode.” Where each core receives its own power mode and power budget, and then the local PMCU optimizes the voltage and frequency based on its respective information. (i.e. the first and second cores are able to operate concurrently at different frequencies))
a plurality of thermal sensors (Fig. 2 (225-thermal sensors)) to provide thermal data, including at least a first thermal sensor to provide first thermal data for the first core and at least a second thermal sensor to provide second thermal data for the second core; (Figs. 2 and 5, [0051], “The global PMCU 210 stores  …  temperature of various units on the core by the Thermal Sensors 225” [0073], “ The local PMCU 509 supplies … temperature of various units on the core by the Thermal Sensors 515 through connection 507” where the thermals sensors are included in the local PMCUs of each device see Fig. 1)
a plurality of counters (Fig. 2 (223-performance counters) integral to the first core, each counter to count a number of occurrences of an architectural event, the plurality of counters including a first counter to count a number of instructions retired, a second counter to count last level cache misses, a third counter to count translation lookaside buffer (TLB) misses, and a fourth counter to count branch mispredictions; (Figs. 2 and 5, [0051], “These local PMCU units 240 supply performance statistics such as performance events of each thread from Performance Counters 223 through connection 217” and [0045], “The local PMCUs 114, 116, 118-1, 118-2, 118-R monitor performance statistics such as cache miss rates, branch misprediction rates, instructions per cycle (IPCs), etc. It can be assumed that each core 112-1, 112-2, 112-R, L2/L3 cache hierarchy 106 and interconnect 108 is capable of simultaneous multithreading (SMT). As such, the local PMCUs 114, 116, 118-1, 118-2, 118-R monitor this information on a per-thread basis.” Where each local PMCU contains the performance counters, where each core has its own counters to count cache miss rates, branch mispredictions, and instructions per cycle (i.e. instructions retired))
a system interconnect (Fig. 1 (108)) coupled to the plurality of cores, the system interconnect able to operate in a plurality of different power states; and ([0047], “the global PMCU 110 chooses appropriate power optimizations for each core element 112-1, 112-2, 112-R, 106, and 108. For design simplicity, these optimizations can be packaged into different power modes based on their power-performance trade-off characteristics. A power mode may be defined to be higher if it is expected to consume more power and to achieve higher performance, and to be lower if it is expected to consume less power and to achieve lower performance, relative to other power modes.”)
a power controller (Fig. 1 (110)) coupled to the system interconnect, the power controller to control the power states of the first core and the second core in accordance with the thermal data. (Figs 2-3, [0063], “the state 311 assigns a lower power mode for a core if the power budget assigned to the core is insufficient and increases to higher power modes if the cores are exceeding the power budget, such that the sum of power usage for all components fits into the overall power budget. Considerations for assigning power modes include avoiding high temperature of a local component on each core or reducing average and maximum power of each core.”)
Bose teaches a plurality of cores but does not teach whether the cores are the same or different types. Sutardja teaches a plurality of cores including CPUs and GPUs with different types of CPUs and GPUs (i.e. higher and lower power consuming devices) Sutardja teaches
a plurality of cores including a first core of a first core type and a second core of a second core type, (Fig. 1, Abstract, “A processing system comprises a first processor that has active and inactive states and that processes at least one thread during the active state. A second processor has active and inactive states. The second processor consumes less power when operating in the active state than the first processor operating in the active state.”)
Bose and Sutardja are analogous art teaching balancing power and performance in electronic devices. Bose teaches a plurality of cores but does not teach whether the cores are the same or different types. Sutardja teaches a plurality of cores including CPUs and GPUs with different types of CPUs and GPUs (i.e. higher and lower power consuming devices). Based on Sutardja, it would be obvious to one of ordinary skill in the art at the time the invention was made to have modified Bose to include different types of cores.  Furthermore, being able to use different types of cores improves on Bose by being able to provide a combination of reduced power and good performance. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification provide lower power when performance requirements are low and higher performance when required by the system.
Bose uses performance counters but does not mention using a translation lookaside buffer miss counter. Bose and Sutardja do not teach using performance counters to count translation lookaside buffer misses. Funk teaches
a third counter to count translation lookaside buffer (TLB) misses (Fig. 1B, (140 –event counters), [0015], “Events that can be counted by the programmable processor event counters 140, #1-#N include, … , a number of translation lookaside buffer (TLB) misses”)
Bose and Funk both use performance counters to determine the activity of the system. While Bose does not mention translation lookaside buffer misses, Funk considers them an additional important factor in determining the performance/power of the core. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would be obvious to one of ordinary skill in the art at the time the invention was made include in Bose’s performance counters a counter that counts translation lookaside buffer misses.
Bose teaches architectural events used to control the power and performance of the system but does not specifically mention adjusting a bandwidth of the interconnect based on one or more of the architectural events. Mathuna teaches using architectural events to dynamically adjust a system bus bandwidth to improve power consumption.
Mathuna teaches
wherein a bandwidth to the system interconnection is to be adjusted based on counting occurrences of one or more architecture events; ([0021], “When profiler 50 is used as part of a feedback loop within system 10, the bus cycle count data is outputted to the system controller or CPU. The CPU may include software for interpreting the bus cycle count data to determine bus bandwidth consumption. The CPU then, based on a programmable algorithm and with a clock divider circuit, dynamically adjust the system clock speed to save power.” And claim 14 “enabling dynamic adjustment of the operating frequency of a bus in a CPU-based system in response to the bus utilization …  the realtime counter responding to a profile event by storing the total number of bus cycles counted since the prior profile event, …  to thereby reduce the operating frequency during periods of low consumption, and increase the operating frequency during periods of high consumption.”)
Bose, Funk, Sutardja and Mathuna are analogous art teaching balancing power and performance in electronic devices. Bose teaches operating a system to balance and optimize for performance and low power operation. Mathuna teaches being able to dynamically adjust the frequency of the system bus (which controls the bandwidth of the bus) using architectural events to optimize for power and performance. Based on Mathuna, it would be obvious to one of ordinary skill in the art at the time the invention was made to have modified Bose to include controlling the bandwidth of the bus when optimizing for power and performance.  Furthermore, being able to optimize the system bus using architectural events for an optimal bandwidth improves on Bose by being able to provide a combination of reduced power and good performance. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to “dynamically adjust the system clock speed to save power” 
Bose teaches architectural events used to control the power and performance of the system where the event information is sent on a bus but does not specifically mention using time slots. Belschner teaches
wherein at least a subset of the plurality of counters take up respective designated time slots on a bus to report the occurrences of architectural events; ([0003], “In addition, synchronous data buses are used in which each user is allocated one or more time slots in which it can transmit. The advantage of the latter data buses is that message collisions cannot occur when the system is functioning correctly. Time slots for transmission are assigned to each user by means of what are referred to as time patterns, and all the users on the data bus synchronize themselves with such a pattern, being able to transmit only in the time slot provided for them.”)
Both Bose and Belschner teach bus structures in a system. Belschner is cited to teach a bus structure in a system. Based on Belschner, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Bose, Funk, Sutardja and Mathuna to provide a bus structure time slots for the counters taught by Bose. Furthermore, being able to use a bus with time slots improves on Bose by being able to move data simply and efficiently through the system. To one of ordinary skill in the art at the time the invention was made would it would have been advantageous to make this modification because “[t]he advantage of the latter data buses is that message collisions cannot occur when the system”, [0003]
Bose, Funk, Sutardja, Mathuna and Belschner teach cores but do not specifically teach a RISC processor. Bose also teaches performance counters monitoring on a per thread basis per core, where it is possible that each core is only operating a single core. 
Mericas teaches
the processor comprising a reduced instruction set computer processor; ([0020], “each processor 101 may include a reduced instruction set computer (RISC) microprocessor”)
to report the occurrences of architectural events per first core; ([0031], FIG. 3, “each processor 101 according to the present invention includes a performance monitor unit (PMU) 300.” Where each processor is interpreted as a core as per Fig. 1)
Bose and Mericas both use performance counters to determine the activity of the system. While Bose does not mention using performance counters on a per core basis, Mericas teaches using performance counters on a per core basis. Additionally, Mericas teaches that a processor may be a reduced instruction set processor. Based on Mericas and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would be obvious to one of ordinary skill in the art at the time the invention was made include in use performance counters on a per core basis and that the processor be a reduced instruction set processor.
Regarding claim 2, Bose teaches wherein the power controller to control the power states of the interconnect in accordance with the thermal data. ([0042], “The general functions may include: (a) monitor events, activity levels and direct power and/or temperature levels or suitable proxies thereof, within its domain of authority; (b) provide direct response mechanisms to manage power within its domain of action, using a set of predefined commands native to this domain; (c) report on a summary of monitored results and actions taken, to the next higher authority in the power management hierarchy: e.g., each local PMCU 118-1, 118-2, 118-R, 114, 116”, and [0049], “When the main objective of the system is performance, the global PMCU 110 will choose the power modes and assign power for each core element 112-1, 112-2, 112-R, 106, and 108 such that all elements can run at the highest possible performance within the budget. Power modes may include variations in voltage, current or any other electrical property. Examples of power modes may include standby or active modes.” 
Regarding claim 3, Bose teaches wherein the power controller is to control the power states of the system interconnect, the first core, and the second core in accordance with a specified power limit. (Fig. 3 [0048-49], “Based on the thermal packaging, power supply and other considerations, the global PMCU 110 is given an overall chip 104 power budget, and is responsible for assigning the budget to each core element 112-1, 112-2, 112-R, 106, and 108. The PMCU system/network may also be budgeted power and performance, depending on the application. When the main objective of the system is performance, the global PMCU 110 will choose the power modes and assign power for each core element 112-1, 112-2, 112-R, 106, and 108 such that all elements can run at the highest possible performance within the budget.” And [0064], “The local PMCUs 315 operate with the newly assigned power budget and power modes 310,”)
Regarding claim 4, Bose teaches wherein the power controller is to attempt to optimize performance within a specified thermal budget.([0011], “Systems and methods for controlling power consumption of a microprocessor chip or microprocessor-based system are disclosed where the maximum power of the chip (or system) is maintained within a (programmable) limit; the peak temperature across monitored regions of the chip (or system) is maintained to be below a specified limit; and the net throughput performance of the chip (or system) is targeted for maximization, within the specified constraints of power and temperature.”, [0048-49], “Based on the thermal packaging, power supply and other considerations, the global PMCU 110 is given an overall chip 104 power budget, and is responsible for assigning the budget to each core element 112-1, 112-2, 112-R, 106, and 108. The PMCU system/network may also be budgeted power and performance, depending on the application. When the main objective of the system is performance, the global PMCU 110 will choose the power modes and assign power for each core element 112-1, 112-2, 112-R, 106, and 108 such that all elements can run at the highest possible performance within the budget.”)
Regarding claim 5, Bose teaches wherein the first core is to operate at a first frequency in a first power state, the second core is to operate at a second frequency in a second power state, and the system interconnect is to operate at a third frequency in a third power state. (Fig. 3 (311), [0049], “the global PMCU 110 will choose the power modes and assign power for each core element 112-1, 112-2, 112-R, 106, and 108”,  [0063], “the state 311 assigns a lower power mode for a core if the power budget assigned to the core is insufficient and increases to higher power modes if the cores are exceeding the power budget, such that the sum of power usage for all components fits into the overall power budget.” And [0075], “based on the power budget and power mode received through connections 523 and 524, the Local PMCU Controller 512 performs local optimizations to fit actual core power usage to that specified by the power budget, and operate in the voltage and frequency specified by the power mode. … the local PCMU 518 focuses primarily on microarchitectural techniques for power reduction through improved power/performance tradeoffs, Dynamic Voltage Frequency Scaling (DVFS)” Where each local PMCU receives its own power mode and power budget, and then the local PMCU optimizes the voltage and frequency based on its respective information. (i.e. the first and second cores and interconnect are individually optimized with frequency adjustments based on their respective power budget/mode.  Because these blocks are individually optimized using their local PCMU’s, each block can be operating at a different frequency (i.e. first, second, and third frequencies))
Regarding claim 6, Bose teaches further comprising: a third thermal sensor in combination with the first thermal sensor to provide the first thermal data for the first core. (The local PMCU sends data from multiple thermal sensors in the device/core Fig. 5 (515) i.e. a first and third thermal sensor. [0073] “The local PMCU 509 communicates with the global PMCU (to the global PMCU (504) using connections 505, 506, 507 and 508 and from the global PMCU (501) using connections 502 and 503). The local PMCU 509 periodically supplies information to the global PMCUs in real time. The local PMCU 509 supplies … temperature of various units on the core by the Thermal Sensors 515 through connection 507 “)
Regarding claim 7, Bose and Funk teaches further comprising: 
a functional unit coupled to the plurality of cores over the system interconnect; (Fig. 1A, (126 – network interface), Funk) and 
a cache shared by the plurality of cores. (Fig. 3 (106 – L2/L3 Cache), Bose)
Regarding claim 8, Funk teaches further comprising: 
a memory controller coupled to the system interconnect and (Fig. 1A, (108 – MMU)
a system memory device. (Fig. 1A, (110 – DRAM)
Regarding claim 9, Funk teaches further comprising: 
a network interface coupled to the system interconnect; (Fig. 1A, (126 – network interface))
a flash memory coupled to the interconnect; and (Fig. 1A, (114 – Flash))
a display coupled to the system interconnect. (Fig. 1A, (122 – display interface))
Regarding claim 10, Bose teaches wherein the power controller is to determine whether to modify a power state of one of the plurality of cores based on the first thermal data and/or the second thermal data. (Fig. 3, [0051], “The global PMCU 210 stores history information periodically supplied from units of all the local PMCUs 240 in real time in the Phase History Tables 213. These local PMCU units 240 supply performance statistics such as … temperature of various units on the core by the Thermal Sensors 225” and [0063], “Considerations for assigning power modes include avoiding high temperature of a local component on each core”)	
Regarding claim 11, Bose teaches wherein the power controller is to determine whether to modify a power state of one of the plurality of cores based on current power states of the plurality of cores and the power limit. (Fig. 3, [0062] The power budget and history are considered when deciding to modify the power state of each core.)
Regarding claim 12, Bose teaches wherein the power controller is to determine whether to modify a power state of one of the plurality of cores based on performance data determined from one or more of the plurality of counters. (Fig. 2-3, The Global PMCU uses the performances counter information from the Phase history table (213) as part of the information required to make the determination for the power modes of each core. [0051], “The global PMCU 210 stores history information periodically supplied from units of all the local PMCUs 240 in real time in the Phase History Tables 213. These local PMCU units 240 supply performance statistics such as performance events of each thread from Performance Counters 223” [0052], “By reading real time environmental statistics from the Phase History Table 213 through connection 214, the power budgets from Total Power Budget Registers 212 through connection 215 and the OS commands from Control Registers 201 through connection 203, the Global PMCU controller 216 can dynamically perform optimizations for performance and power”)
Regarding claim 13, Bose and Funk teach wherein the plurality of counters integral to the first core comprise a first plurality of counters, the processor further comprising: a second plurality of counters integral to the second core, each counter of the second plurality of counters to count a number of occurrences of one of the architectural events, the second plurality of counters including a fifth counter to count a number of instructions retired, a sixth counter to count last level cache misses, a seventh counter to count translation lookaside buffer (TLB) misses, and an eighth counter to count branch mispredictions. (Figs. 2 and 5, [0051], “These local PMCU units 240 supply performance statistics such as performance events of each thread from Performance Counters 223 through connection 217” and [0045], “The local PMCUs 114, 116, 118-1, 118-2, 118-R monitor performance statistics such as cache miss rates, branch misprediction rates, instructions per cycle (IPCs), etc. It can be assumed that each core 112-1, 112-2, 112-R, L2/L3 cache hierarchy 106 and interconnect 108 is capable of simultaneous multithreading (SMT). As such, the local PMCUs 114, 116, 118-1, 118-2, 118-R monitor this information on a per-thread basis.” (Bose) and Fig. 1B, (140 –event counters), [0015], “Events that can be counted by the programmable processor event counters 140, #1-#N include, … , a number of translation lookaside buffer (TLB) misses” (Funk) Where each local PMCU contains the performance counters, where each core has its own counters to count cache miss rates, branch mispredictions, instructions per cycle (i.e. instructions retired) and TLB misses)

As to claims 14 and 27, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 1.
As to claims 15 and 28, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 2.
As to claims 16 and 29, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 3.
As to claims 17 and 30, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 4.
As to claims 18 and 31, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 5.
As to claims 19 and 32, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 6.
As to claims 20 and 33, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 7.
As to claims 21 and 34, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 8.
As to claims 22 and 35, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 9.
As to claims 23 and 36, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 10.
As to claims 24 and 37, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 11.
As to claims 25 and 38, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 12.
As to claims 26 and 39, Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias teach these claims according to the reasoning provided in claim 13.

Response to Arguments
Applicant’s arguments, see pgs. 1-2, filed 08/04/2022, with respect to the rejection(s) of claim(s) 1, 14, and 27 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bose, Funk, Sutardja, Mathuna, Belschner, and Mercias.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187    
September 27, 2022                    

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187